Exhibit 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

 

AMENDMENT dated as of November 9, 2015 (the “Amendment”) to that certain
employment agreement (the “Agreement”) dated and effective as of October 1, 2013
by and between ANADIGICS, Inc., a Delaware corporation (the “Corporation”), and
RONALD MICHELS (the “Executive”).

 

WHEREAS, the Corporation and the Executive are the parties to the Agreement
relating to the employment of the Executive by the Corporation; and

 

WHEREAS, the Stated Termination Date, as defined in the Agreement, is December
31, 2015; and

 

WHEREAS, the Corporation and the Executive have agreed to amend the Stated
Termination Date to December 31, 2017;

 

NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements
contained in this Amendment, the parties agree as follows:

 

1.     Defined Terms. Capitalized terms used in this Amendment without
definition have the meanings given to such terms in the Agreement.

 

2.     Extension of Agreement. The Stated Termination Date is hereby changed to
December 31, 2017.

 

3.     Effect of Amendment. Except as set forth in this Amendment, the Agreement
remains in full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

 

 

ANADIGICS, INC.

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Terrence G. Gallagher

 

 

Terrence G. Gallagher, Executive Vice

President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

/s/ Ronald Michels

 

 

Ronald Michels, Individually

 